DETAILED ACTION
REMARKS
The response received on 11/9/2021 and 12/16/2021 has been placed in the file and was considered by the examiner.  An action on the merits follows.
Applicant has amended claims 35,  45 and 53.  Claims 1-34, 36-37, 39, 43-44, 46-47, 52 have been canceled.    Claims 35,38,40-42, 45, 48-51 and 53-56 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant argues 

    PNG
    media_image1.png
    306
    603
    media_image1.png
    Greyscale


Examiner’s Response:
	The limitations Applicant is arguing (not based on a threshold) does not appear in the claims.  As a reminder, claim terminology such as “based on” are open ended.  So “determining a force value based on features in at least one of the first image and the second image” requires the force is based upon the first and second images and it can include any other variable, such as a threshold, time, color of the sky etc. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim35,38,40-42,45,48-51 and 53-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 recites “determining a force value based on features in at least one of the first image and the second image; applying the force value to a first part of the common adaptive mesh based on a corresponding portion of the structure in the first image; applying the force value to the first part of the common adaptive mesh based on a corresponding portion of the structure in the second image;”
	The Examiner is unable to find support for this limitation, in particular using the same force value on the “first part of the common adaptive mesh” twice.
	Claim 45 and 53 are rejected under similar grounds as claim 35.
	Claims 38,40-42,46,48-51 and 54-56 are rejected as dependent on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662